United States Court of Appeals
                                                                           Fifth Circuit
                                                                         F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                                July 5, 2005

                                                                      Charles R. Fulbruge III
                                                                              Clerk
                                No. 04-60609
                              Summary Calendar


AYAZ SHAIKH,

                                                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76 434 060
                        --------------------

Before WIENER, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Petitioner     Ayaz    Shaikh,    a    native   and   citizen     of    India,

petitions   this    court    for   review     of   the   Board   of   Immigration

Appeals’s   (BIA)    March     16,    2004,    summary     affirmance       of   the

Immigration Judge’s (IJ) denial of asylum, withholding of removal,

and protection under the Convention Against Torture (CAT) Act. We

deny review.

     An alien may seek review of a final order of removal by filing

a petition with this court within 30 days following the date of the

final order.   See 8 U.S.C. § 1252(a)(1), (b)(1) (2000).               The timely

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
filing of a petition for review is a jurisdictional requirement,

the absence of which deprives us of jurisdiction to review a

decision of the BIA.        See Karimian-Kaklaki v. INS, 997 F.2d 108,

111-12 (5th Cir. 1993).

      The evidence supports a finding that on April 12, 2004 we

received Shaikh’s petition for review of the BIA’s March 16, 2004

order.    See FED. R. APP. P. 25(a)(2)(A) (filing complete when clerk

receives papers); see also Ward v. Atlantic Coats Line Railroad,

265 F.2d 75, 80-81 (5th Cir. 1959), rev’d on other grounds, 362

U.S. 396 (1960).        As that filing was timely, we have jurisdiction

to consider the merits of Shaikh’s petition.

      Shaikh does not explicitly challenge the BIA’s conclusion that

he   is   not    eligible   for     asylum,     withholding       of   removal,   or

protection under the CAT Act.            Therefore, these issues are deemed

abandoned. See Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th

Cir. 1986).        Shaikh does, however, assert that the IJ erred in

finding   him     not   credible.        On    appeal,   Shaikh    has   failed   to

demonstrate that the IJ’s resolution of the credibility issue is

not supported by substantial evidence and that the record compels

a credibility determination contrary to that of the IJ.

      Shaikh argues on appeal that the BIA erred in denying his

motion to reopen, but he did not file a petition for review

relative to the BIA’s July 16, 2004, order denying his motion to

reopen.     Therefore,      we    have    no    jurisdiction      to   review   that

decision.       See 8 U.S.C. § 1252; Karimian-Kaklaki, 997 F.2d at 111.

                                          2
    Accordingly, Shaikh’s petition for review is

DENIED.




                               3